QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 10 and 11 are pending.  Claims 7-9 have been cancelled.  Claims 10 and 11 are new.

This application is in condition for allowance except for the following formal matters: 
Newly submitted claims 10-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 10 and 11 are directed toward a separate and distinct species wherein the cloning application generates security information locally and does not require the communication of security information to a network server. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Applicant must cancel claims 10 and 11.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to claim 1,
In line 2, “with a t/r device” has been replaced with - - with a transmitter/receiver device (t/r device) - -;

With respect to claim 6,
In line 4, “with a t/r device” has been replaced with - - with a transmitter/receiver device (t/r device) - -;


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 6,
The prior art of record fails to teach or to reasonably suggest:
 A vehicle access device duplication system comprising: 
a non-transitory computer-readable storage medium storing executing instructions that, when executed, cause a cloning application to perform steps comprising:
	determining that a first device of a customer is communicating with a t/r device, the t/r device including an antenna ring for wirelessly communicating with an access device for a vehicle;
	retrieving security information digitally stored by said access device; 
	communicating the security information for said access device to a network server; generating a cloning security information; and
	transmitting the cloning security information to the t/r device to program a duplicate access device with the cloning security information; and 
a processor configured to execute the instructions.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GLICK (US Patent 5,749,253)
JOHNSON (US Publication 2020/0013241) teaches in [0073] transmitting a password from a key to a duplicating device, and then from the duplicating device to a blank key.
HAGEN (US Patent 9,558,236) teaches a master key identifier which captures physical aspects of a key, but fails to teach that the captured data is digitally stored by the key as required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689